Title: To George Washington from Jean Holker, 10 August 1779
From: Holker, Jean
To: Washington, George


        
          [Philadelphia, 10 Aug. 1779]
        
        Extract of a letter from Mr Holker to Genl Washington. dated 10th Augt 1779.
        “two reputable Gentlemen write me from Martinique that his Excellency Count D’Estaings Frigates have captured twenty three sail of Merchantment from Europe, two of which were laden with warlike Stores for Jamaica: moreover upwards of thirty small West India trading Vessels. private intelligence on which I am told to depend informs the Govr of Martinico that eight ships of the line, English, are so disabled as not to be refitted in the West Indies—Admiral Byron not being able to reach Antigua.”
      